United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.G., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF
ASSISTANT SECRETARY FOR
ADMINISTRATION & MANAGEMENT,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1353
Issued: October 9, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 24, 2007 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decision dated March 13, 2007 finding that she had permanent
impairment entitling her to a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has more than nine percent impairment of her right
lower extremity for which she received a schedule award; and (2) whether the Office
compensated appellant at the correct pay rate.
FACTUAL HISTORY
On April 26, 2004 appellant, then a 45-year-old senior claims examiner, sustained a low
back jury when she prepared training materials for a three-day workshop which included lifting,

stacking and arranging boxes on a dolly. In her narrative statement, she noted that she had a
prior back injury in April 1987 involving the left side of her low back which the Office denied.
Appellant sustained a second injury to her low back on October 9, 2003. The Office accepted a
claim for a herniated disc on June 8, 2004. It accepted appellant’s October 9, 2003 claim for
aggravation of herniated disc on June 8, 2004.
In a letter dated October 5, 2004, appellant requested a schedule award and contended
that her pay rate should be based on her September 2, 2004 earnings. She requested a lump sum
payment. In a report dated September 2, 2004, Dr. George Varghese, Board-certified in physical
medicine and rehabilitation, noted appellant’s history of injury on October 9, 2003 and her
complaints of low back pain with radiation into the left leg. He reviewed the medical records
and found sensory loss in the L5 distribution and residual weakness and numbness in the S1
distribution on the left side. Dr. Varghese reported no objective findings on the right side. He
opined that appellant reached maximum medical improvement on August 23, 2004.
Dr. Varghese found that she had 30 percent impairment of the S1 nerve root due to pain and
sensory deficits in the left lower extremity or 2 percent impairment of the extremity. He found
20 percent weakness in the S1 distribution or 4 percent impairment of the left lower extremity.
Dr. Varghese stated that the L5 nerve root had 20 percent sensory impairment of 1 percent
impairment of the left lower extremity and that appellant had no weakness in the L5 nerve root
distribution. He concluded that appellant had seven percent impairment of the left lower
extremity due to L5-S1 radiculopathy. Dr. Varghese did not find any impairment of the right
lower extremity.
On November 9, 2006 appellant again submitted evidence regarding her permanent
impairment and requested a schedule award. In a report dated October 18, 2006, Dr. Pedro A.
Murati, Board-certified in physical medicine and rehabilitation, noted history of injury of a fall
from her chair in 2003. He reported that appellant’s magnetic resonance imaging (MRI) scan
revealed left paracentral disc extrusion at L5-S1. Nerve conduction studies in April 2004
revealed evidence of chronic bilateral L5-S1 radiculopathy which were worse on the left.
Dr. Murati diagnosed low back pain secondary to radiculopathy and left S1 joint dysfunction.1
He opined that appellant reached maximum medical improvement on September 9, 2006.
Dr. Murati found that appellant had three percent impairment of the right lower extremity due to
pain and numbness from the L5 nerve root. He further found that appellant had weakness of the
right toe extensors due to the L5 nerve root resulting in nine percent impairment of the right
lower extremity. Dr. Murati found that appellant had a combined 12 percent impairment of the
right lower extremity. In regard to appellant’s left lower extremity, Dr. Murati found that
appellant had four percent impairment of the left lower extremity due to injury to the sensory
impairment left S1 nerve root. He further found that appellant had weakness of the left toe
extensors due to the L5 nerve root resulting in nine percent impairment of the left lower
extremity. Dr. Murati concluded that appellant had 13 percent impairment of the left lower
extremity.

1

Dr. Murati also discussed appellant’s permanent impairment due to carpal tunnel syndrome. The Office has not
accepted this condition under the claim before the Board and the Board will not address this issue. 20 C.F.R.
§ 501.2(c).

2

The Office referred appellant’s claim for a schedule award to the Office medical adviser
for review. It noted that appellant’s claim had not been accepted for diabetes, lumbar
radiculopathy, degenerative disc disease and right carpal tunnel syndrome. In a report dated
February 21, 2007, the Office medical adviser agreed with Dr. Murati that appellant had nine
percent impairment due to sensory loss and weakness of the right toe extensors. He found that,
as appellant had experienced pain in the right lower extremity on March 24, 2003 her right leg
condition was due to her employment. The Office medical adviser found that there was no
evidence in the record that appellant sustained injury to her left lower extremity. He noted that
appellant’s lumbar radiculopathy was not an accepted condition and opined that appellant’s left
lower extremity symptoms were due solely to this condition. The Office medical adviser
concluded that appellant had no impairment rating to her left lower extremity. He stated that the
date of maximum medical improvement was October 9, 2004.
By decision dated March 13, 2007, the Office granted appellant a schedule award for nine
percent impairment of her right lower extremity. It found that appellant had reached maximum
medical improvement on October 9, 2004 and that she was entitled to compensation based on her
pay rate effective March 24, 2003.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing regulation3 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The American Medical Association, Guides to the
Evaluation of Permanent Impairment has been adopted by the implementing regulation as the
appropriate standard for evaluating schedule losses.4 Effective February 1, 2001, the Office
adopted the fifth edition of the A.M.A., Guides as the appropriate edition for all awards issued
after that date.5
A schedule award is not payable for a member, function or organ of the body not
specified in the Act or in the implementing regulations. As neither the Act nor the regulations
provide for the payment of a schedule award for the permanent loss of use of the back, no
claimant is entitled to such an award.6 However, as the schedule award provisions of the Act
include the extremities, a claimant may be entitled to a schedule award for permanent
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404 (1999).

4

Id.

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(a) (August 2002).
6

George E. Williams, 44 ECAB 530, 533 (1993).

3

impairment to an extremity even though the cause of the impairment originated in the spine.7 It
is well established that in determining entitlement to a schedule award, preexisting impairment to
the schedule member is to be included.8
It is well established that the period covered by a schedule award commences on the date
that the employee reaches maximum medical improvement from the residuals of the employment
injury. The Board has defined maximum medical improvement as meaning “that the physical
condition of the injured member of the body has stabilized and will not improve further.” The
Board has also noted a reluctance to find a date of maximum medical improvement, which is
retroactive to the award, as retroactive awards often result in payment of less compensation
benefits. The Board, therefore, requires persuasive proof of maximum medical improvement in
the selection of a retroactive date of maximum medical improvement.9 The determination of
whether maximum medical improvement has been reached is based on the probative medical
evidence of record and is usually considered to be the date of the evaluation by the attending
physician which is accepted as definitive by the Office.10
ANALYSIS -- ISSUE 1
Appellant submitted medical evidence regarding her permanent impairment due to her
accepted back injuries from Dr. Murati, Board-certified in physical medicine and rehabilitation.
Dr. Murati noted appellant’s initial history of injury on October 9, 2003 and reported findings of
sensory loss and weakness in both lower extremities as a result of the back injuries. He found
that appellant had sensory impairment of the L5 nerve root which resulted in three percent
impairment of the right lower extremity due to pain and numbness. Dr. Murati further found that
appellant had loss of strength due to impairment of the L5 nerve root resulting in nine percent
impairment of the right lower extremity. The Office medical adviser reviewed this report and
agreed that appellant had nine percent impairment of the right lower extremity due to loss of
strength. He did not discuss the additional three percent impairment rating for appellant’s
sensory impairment as found by Dr. Murati. As the Office medical adviser did not address
sensory loss as noted, the Board will remanded the case for the Office to consider whether
appellant is entitled to any impairment rating to the right lower extremity due to pain and loss of
sensation due to impairment of the L5 nerve.
The Office medical adviser also failed to provide any medical reasoning for the selection
of October 9, 2004 as the date of maximum medical improvement. As noted, the Board requires
persuasive proof of maximum medical improvement when a retroactive date of maximum
medical improvement is selected.11 The date of maximum medical improvement is usually
7

Id.

8

Michael C. Milner, 53 ECAB 446, 450 (2002).

9

J.C., 58 ECAB ___ (Docket No. 06-1018, issued January 10, 2007); D.R., 57 ECAB ___ (Docket No. 06-668,
issued August 22, 2006); James E. Earle, 51 ECAB 567 (2000).
10

Mark A. Holloway, 55 ECAB 321, 325 (2004).

11

Supra note 9.

4

considered to be the date of the evaluation by the attending physician which is accepted as
definitive by the Office, which in this case would be October 18, 2006. The Office did not offer
any discussion or proof that appellant had reached maximum medical improvement before this
date.12
CONCLUSION
The Board finds that the case is not in posture for decision. The medical evidence
supports that appellant has sensory impairment of her right lower extremity not considered by the
Office medical adviser. The Board further notes that the Office did not adequately address the
selected retroactive date of maximum medical improvement. For these reasons, the Office’s
March 13, 2007 decision will be set aside and the case remanded for further consideration of the
extent of appellant’s permanent impairment and the date of maximum medical improvement.13
ORDER
IT IS HEREBY ORDERED THAT the March 13, 2007 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further development
consistent with this opinion of the Board.
Issued: October 9, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

Due to the disposition of the issue, it is not necessary for the Board to address whether the Office compensated
appellant at the correct pay rate.
13

The Board notes that the Office has not issued a final decision addressing appellant’s entitlement to a schedule
award for any employment-related permanent impairment of her left lower extremity. Therefore, the Board will not
address this issue on appeal. 20 C.F.R. § 501.2(c).

5

